DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “clamping member” in claims 9-12 and 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0277212 (Dauster) in view of U.S. Patent No. 2014/0277188 (Poulos).
Regarding claim 1, Dauster discloses a screw insertion instrument (see Figs. 13 and 14) comprising: a handle (530’); a driving assembly (400) extending distally from the handle, the driving assembly including: a knob (430; specification text labels the knob as “430” in paragraph [0072] while the drawings labels the knob as “530” in Figs. 13 and 14); a tubular body (200) extending distally from the knob; and a driver including an elongated body (415) extending through the knob and the tubular body (see Figs. 13 and 14), the elongated body having a proximal region operably coupled to the handle (see Fig. 13) and a distal region (420) engageable with a pedicle screw (110) (see paragraph [0072]).
Dauster fails to disclose the handle defining a first longitudinal bore therethrough; the driver defining a second longitudinal bore therethrough; and a stylet including an elongated body positionable through the first and second longitudinal bores of the handle and the driver, a proximal portion of the stylet positionable adjacent the handle and a distal portion of the stylet extending distally beyond the driver and positionable through a third longitudinal bore defined through the pedicle screw such that the distal portion of the stylet extends distally beyond the pedicle screw.  However, Poulos discloses a screw insertion system comprising a handle (proximal-most handle of assembly in Fig. 18) defining a first longitudinal bore therethrough, a driver defining a second longitudinal bore therethrough (screw driver, see paragraph [0049]; U.S. Patent App. No. 14/148,270 incorporated by reference in paragraph [0001]; see Fig. 17 of ‘270 application for cannulated screw driver); and a stylet (59) including an elongated body positionable through the first and second longitudinal bores of the handle and the driver (see Fig. 18), a proximal portion of the stylet positionable adjacent the handle (see Fig. 18) and a distal portion of the stylet extending distally beyond the driver and positionable through a third longitudinal bore (7) defined through a pedicle screw (1) such that the distal portion of the stylet extends distally beyond the pedicle screw (see Fig. 18 and paragraph [0054]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the instrument of Dauster to include a stylet positionable through the handle, the driver, and a pedicle screw so as to create a pilot hole as suggested by Poulos in order to aid in facilitating the driving of the screw in vertebral bone (see Poulos, paragraph [0055]).  
Regarding claim 5, Dauster discloses wherein the distal region of the driver includes a driving bit (420) extending distally therefrom, the driving bit configured to engage a head of the pedicle screw (see paragraph [0072] and Fig. 14).
Regarding claim 15, Dauster discloses a screw insertion system comprising: a pedicle screw (screw of 110) including a head (portion of screw in tulip 112) and threaded shank (threaded shaft of 110 extending out of tulip 112, see Fig. 1); and a screw insertion instrument (see Figs. 13 and 14) comprising: a handle (530’); a driving assembly (400) extending distally from the handle, the driving assembly including: a knob (430; specification text labels the knob as “430” in paragraph [0072] while the drawings labels the knob as “530” in Figs. 13 and 14); a tubular body (200) extending distally from the knob; and a driver including an elongated body (415) extending through the knob and the tubular body (see Figs. 13 and 14), the elongated body having a proximal region operably coupled to the handle (see Fig. 13) and a distal region (420) engageable with the pedicle screw (see paragraph [0072]).
Dauster fails to disclose the handle defining a first longitudinal bore therethrough; the driver defining a second longitudinal bore therethrough; and a stylet including an elongated body positionable through the first and second longitudinal bores of the handle and the driver, a proximal portion of the stylet positionable adjacent the handle and a distal portion of the stylet extending distally beyond the driver and positionable through a third longitudinal bore defined through the pedicle screw such that the distal portion of the stylet extends distally beyond the pedicle screw.  However, Poulos discloses a screw insertion system comprising a handle (proximal-most handle of assembly in Fig. 18) defining a first longitudinal bore therethrough, a driver defining a second longitudinal bore therethrough (screw driver, see paragraph [0049]; U.S. Patent App. No. 14/148,270 incorporated by reference in paragraph [0001]; see Fig. 17 of ‘270 application for cannulated screw driver); and a stylet (59) including an elongated body positionable through the first and second longitudinal bores of the handle and the driver (see Fig. 18), a proximal portion of the stylet positionable adjacent the handle (see Fig. 18) and a distal portion of the stylet extending distally beyond the driver and positionable through a third longitudinal bore (7) defined through a pedicle screw (1) such that the distal portion of the stylet extends distally beyond the pedicle screw (see Fig. 18 and paragraph [0054]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the instrument of Dauster to include a stylet positionable through the handle, the driver, and a pedicle screw so as to create a pilot hole as suggested by Poulos in order to aid in facilitating the driving of the screw in vertebral bone (see Poulos, paragraph [0055]).  
Claims 1-3, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dauster in view of Poulos and U.S. Patent Application Publication No. 2016/0296266 (Chandanson).
Regarding claims 1-3, Dauster discloses a screw insertion instrument (see Figs. 13 and 14) comprising: a handle (530’); a driving assembly (400) extending distally from the handle, the driving assembly including: a knob (430; specification text labels the knob as “430” in paragraph [0072] while the drawings labels the knob as “530” in Figs. 13 and 14); and a driver including an elongated body (415) extending through the knob (see Figs. 13 and 14), the elongated body having a proximal region operably coupled to the handle (see Fig. 13) and a distal region (420) engageable with a pedicle screw (110) (see paragraph [0072]) (claim 1); and further including an extension assembly (200) including an elongated body (200) extending distally from the knob of the driving assembly (see Fig. 14 and paragraph [0072]), the elongated body of the extension assembly having a distal portion (240/242) configured to selectively engage the pedicle screw (see paragraph [0050]) (claim 2).
Dauster fails to disclose the handle defining a first longitudinal bore therethrough; the driver defining a second longitudinal bore therethrough; and a stylet including an elongated body positionable through the first and second longitudinal bores of the handle and the driver, a proximal portion of the stylet positionable adjacent the handle and a distal portion of the stylet extending distally beyond the driver and positionable through a third longitudinal bore defined through the pedicle screw such that the distal portion of the stylet extends distally beyond the pedicle screw.  However, Poulos discloses a screw insertion system comprising a handle (proximal-most handle of assembly in Fig. 18) defining a first longitudinal bore therethrough, a driver defining a second longitudinal bore therethrough (screw driver, see paragraph [0049]; U.S. Patent App. No. 14/148,270 incorporated by reference in paragraph [0001]; see Fig. 17 of ‘270 application for cannulated screw driver); and a stylet (59) including an elongated body positionable through the first and second longitudinal bores of the handle and the driver (see Fig. 18), a proximal portion of the stylet positionable adjacent the handle (see Fig. 18) and a distal portion of the stylet extending distally beyond the driver and positionable through a third longitudinal bore (7) defined through a pedicle screw (1) such that the distal portion of the stylet extends distally beyond the pedicle screw (see Fig. 18 and paragraph [0054]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the instrument of Dauster to include a stylet positionable through the handle, the driver, and a pedicle screw so as to create a pilot hole as suggested by Poulos in order to aid in facilitating the driving of the screw in vertebral bone (see Poulos, paragraph [0055]).  
Dauster fails to disclose a tubular body extending distally from the knob, the driver extending through the tubular body (claim 1), the extension assembly adapted to receive the tubular body of the driving assembly therethrough (claim 2); wherein the elongated body of the extension assembly includes an internal threaded surface configured to threadably engage a threaded portion of the tubular body of the driving assembly (claim 3).  However, Chandanson discloses a surgical driver instrument (200) that includes a driver (202), a tubular body (206), and an extension assembly (extension tabs, see paragraph [0038]), wherein the tubular body extends distally from a knob (230), the driver extends through the tubular body (see Fig. 4), and the extension assembly is adapted to receive the tubular body therethrough (see paragraph [0051]), wherein the elongated body of the extension assembly includes an internal threaded surface configured to threadably engage a threaded portion (234) of the tubular body of the driving assembly (see paragraph [0051]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the instrument of Dauster in view of Poulos to include a tubular body extending from the knob, coupled to the extension assembly, and receiving the driver as suggested by Chandanson in order to facilitate secure attachment of the driver to a bone anchor assembly, including the extension assembly (see Chandanson, paragraph [0069])
Regarding claims 15 and 16, Dauster discloses a screw insertion system comprising: a pedicle screw (screw of 110) including a head (portion of screw in tulip 112) and threaded shank (threaded shaft of screw extending from tulip 112, see Fig. 1); and a screw insertion instrument (see Figs. 13 and 14) comprising: a handle (530’); a driving assembly (400) extending distally from the handle, the driving assembly including: a knob (430; specification text labels the knob as “430” in paragraph [0072] while the drawings labels the knob as “530” in Figs. 13 and 14); and a driver including an elongated body (415) extending through the knob (see Figs. 13 and 14), the elongated body having a proximal region operably coupled to the handle (see Fig. 13) and a distal region (420) engageable with the pedicle screw (110) (see paragraph [0072]) (claim 15); and wherein the pedicle screw further includes a tulip (112) disposed around the head, and the screw insertion instrument further includes an extension assembly (200) including an elongated body (200) extending distally from the knob of the driving assembly (see Fig. 14 and paragraph [0072]), the elongated body of the extension assembly having a distal portion (240/242) configured to selectively engage the tulip of the pedicle screw (see paragraph [0050]) (claim 16).
Dauster fails to disclose the handle defining a first longitudinal bore therethrough; the driver defining a second longitudinal bore therethrough; and a stylet including an elongated body positionable through the first and second longitudinal bores of the handle and the driver, a proximal portion of the stylet positionable adjacent the handle and a distal portion of the stylet extending distally beyond the driver and positionable through a third longitudinal bore defined through the pedicle screw such that the distal portion of the stylet extends distally beyond the pedicle screw.  However, Poulos discloses a screw insertion system comprising a handle (proximal-most handle of assembly in Fig. 18) defining a first longitudinal bore therethrough, a driver defining a second longitudinal bore therethrough (screw driver, see paragraph [0049]; U.S. Patent App. No. 14/148,270 incorporated by reference in paragraph [0001]; see Fig. 17 of ‘270 application for cannulated screw driver); and a stylet (59) including an elongated body positionable through the first and second longitudinal bores of the handle and the driver (see Fig. 18), a proximal portion of the stylet positionable adjacent the handle (see Fig. 18) and a distal portion of the stylet extending distally beyond the driver and positionable through a third longitudinal bore (7) defined through a pedicle screw (1) such that the distal portion of the stylet extends distally beyond the pedicle screw (see Fig. 18 and paragraph [0054]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the instrument of Dauster to include a stylet positionable through the handle, the driver, and a pedicle screw so as to create a pilot hole as suggested by Poulos in order to aid in facilitating the driving of the screw in vertebral bone (see Poulos, paragraph [0055]).  
Dauster fails to disclose a tubular body extending distally from the knob, the driver extending through the tubular body (claim 15), the extension assembly adapted to receive the tubular body of the driving assembly therethrough (claim 16).  However, Chandanson discloses a surgical driver instrument (200) that includes a driver (202), a tubular body (206), and an extension assembly (extension tabs, see paragraph [0038]), wherein the tubular body extends distally from a knob (230), the driver extends through the tubular body (see Fig. 4), and the extension assembly is adapted to receive the tubular body therethrough (see paragraph [0051]), wherein the elongated body of the extension assembly includes an internal threaded surface configured to threadably engage a threaded portion (234) of the tubular body of the driving assembly (see paragraph [0051]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the instrument of Dauster in view of Poulos to include a tubular body extending from the knob, coupled to the extension assembly, and receiving the driver as suggested by Chandanson in order to facilitate secure attachment of the driver to a bone anchor assembly, including the extension assembly (see Chandanson, paragraph [0069]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dauster in view of Poulos, and further in view of U.S. Patent Application Publication No. 2008/0015601 (Castro).
Regarding claim 4, Dauster and Poulos fails to suggest wherein the handle includes a gripping portion and a mounting sleeve, the mounting sleeve having an internal housing configured to receive the proximal region of the driver of the driving assembly therein.  However, Castro discloses a surgical instrument (100) including a handle (104) and a driver (902), wherein the handle includes a gripping portion (302) and a mounting sleeve (304), the mounting sleeve having an internal housing (inner bore of handle 104) configured to receive the proximal region of the driver of the driving assembly therein (see Fig. 9).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the instrument of Dauster and Poulos to include a gripping portion and mounting sleeve in order to facilitate manual engagement of the handle by the user and help guide placement of the driver into the instrument.
Claims 7-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dauster in view of Poulos, and further in view of U.S. Patent Application Publication No. 2010/0036381 (Vanleeuwen).
Regarding claims 7-12 and 17-19, Poulos suggests wherein the stylet includes a tissue engaging member at the distal portion thereof (see paragraph [0052]), but fails to disclose wherein the stylet includes a head at the proximal portion thereof (claim 7 and 17); wherein the head of the stylet includes a flange having a diameter greater than a diameter of the first longitudinal bore of the handle such that when the stylet is advanced distally therethrough, the flange abuts a proximal portion of the handle (claim 8 and 17); further including: a clamping member configured to engage a proximal portion of the handle and the head of the stylet to selectively fix the stylet within the handle when the clamping member is in a retaining position upon the handle (claim 9 and 17); wherein, when the clamping member is in the retaining position upon the handle and the stylet is fixed within the handle, the clamping member retains the flange in abutment with the handle (claim 10 and 18); wherein, when the clamping member is in the retaining position upon the handle and the stylet is fixed within the handle, a first portion of the clamping member is located distally of a surface of the handle and a second portion of the clamping member is located proximally of a surface of the flange (claim 11 and 19); and wherein the clamping member is translatable into and out of the retaining position (claim 12).  However, Vanleeuwen discloses an instrument (100) including a stylet (230), wherein the stylet includes a head (260) at a proximal portion thereof (claim 7 and 17); wherein the head of the stylet includes a flange (267) having a diameter greater than a diameter of a first longitudinal bore of a handle (110) (see Fig. 17) such that when the stylet is advanced distally therethrough, the flange abuts a proximal portion of the handle (see Fig. 17) (claim 8 and 17); further including: a clamping member (180) configured to engage a proximal portion of the handle (110) and the head of the stylet (when the stylet is unintentionally moved proximally, e.g.) to selectively fix the stylet within the handle when the clamping member is in a retaining position upon the handle (see paragraph [0044]) (claim 9 and 17); wherein, when the clamping member is in the retaining position upon the handle and the stylet is fixed within the handle, the clamping member retains the flange in abutment with the handle (see paragraph [0044] and Fig. 17) (claim 10 and 18); wherein, when the clamping member is in the retaining position upon the handle and the stylet is fixed within the handle, a first portion (190) of the clamping member is located distally of a surface of the handle (passes distally of proximally surface of handle, see Fig. 17) and a second portion (182) of the clamping member is located proximally of a surface of the flange (see paragraphs [0044] and [0046]) (claim 11 and 19); and wherein the clamping member is translatable into and out of the retaining position (see paragraphs [0044] and [0083]) (claim 12).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the instrument of Dauster in view of Poulos such that the stylet has a head with flange that is clamped to the handle by a clamping member in order to keep the stylet in the instrument by preventing against unintentional movement of the stylet out of the instrument (see Vanleeuwen, paragraph [0044]).
Claims 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dauster in view of Poulos and Vanleeuwen, and further in view of U.S. Patent Application Publication No. 2016/0030100 (Divincenzo).
Regarding claim 13, Dauster, Poulos, and Vanleeuwen fail to suggest wherein the first longitudinal bore of the handle includes a threaded inner surface at a proximal end portion thereof, and wherein the head of the stylet includes a threaded portion configured to threadably engage the threaded inner surface of the first longitudinal bore to selectively fix the stylet within the handle.  However, Divincenzo discloses a surgical instrument (500) including a handle (520/522) and a stylet (504) wherein a first longitudinal bore (525) of the handle includes a threaded inner surface at a proximal end portion thereof (see paragraph [0076]), and wherein the head of the stylet includes a threaded portion configured to threadably engage the threaded inner surface of the first longitudinal bore to selectively fix the stylet within the handle (see paragraph [0076]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the instrument to have the handle and style threadably engaged as suggested by Divincenzo in order to facilitate secure engagement between the stylet and handle.
Regarding claims 14 and 20, Dauster, Poulos, and Vanleeuwen fail to suggest further including: a spacer configured for passage of the elongated body of the stylet therethrough, and positionable between the head of the stylet and the handle.  However, Divincenzo discloses a surgical instrument (100) including a handle (120/122) and a stylet (104) and further including: a spacer (130) configured for passage of the elongated body of the stylet therethrough (see paragraph [0060] and Fig. 2B), and positionable between a head of the stylet and the handle (spacer 130 positioned between proximal end of stylet 104 and distal end of handle 120/122).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the instrument to include a spacer as suggested by Divincenzo in order to facilitate secure engagement between the stylet and handle and facilitate relative movement between the stylet and handle.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the references disclose related surgical instruments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773